Title: From James Madison to James Monroe, 18 May 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier May 18. 1815
                    
                    Yours of the 16 from Fredg. is recd. That of the 11th. from Washington came also duly to hand. Be so good as to drop me notice of the day of your leaving Richmond, and previous notice as soon as you fix on the day of your intended departure from Albemarle. The information may be useful in regulating any intermediate communications that may be called for.
                    I shall fix on my return to the City, when I have the promised pleasure of seeing you. This may furnish the ground of an answer to Changuion’s letter inclosed. If he chuse to visit me here, I shall welcome him: or if the motives for his return home be urgent, the formality of a personal farewell, may be waved [sic] altogether.
                    Daschcoff’s application is abrupt on us. He ought at least to have furnished a copy of the Russian regulations on which it is founded. I do not recollect what you was to say to Mr. Harris on the subject, or whether any reference can, with propriety be made to communications thro’ that channel, in acknowledging Mr. D’s letter. The absence of both of us from the City, will for the present furnish a dilatory answer.
                    I do not understand very well the case of W. S. Smith. If it was the wish of Mr. Adams that he shd. remain with him as Secy. at London, and the young Gentleman’s wish also, in the event of his not receiving an appt. here it seems odd that he should have put himself into his present situation. Perhaps Mr. Adams may have had a decided preference for the brother or for some one else, for the place at London. The letter to you from the son, referred to by the father, may contain explanations.
                    How did you understand Mr. Crawford letter, on the subject of his prolonged stay at Paris? Will he certainly return at an early day, or will he remain indefinitely for the pursuit of his object, under the new circumstances of the Fr. Govt.? I have never written to him on the subject of his appt. to

the War Dept., having taken it for granted, that his stay in Europe would not be later than early in april. Affe respects
                    
                        
                            James Madison
                        
                    
                